Dissenting Opinion by
Mb. Justice Musmanno:
Josephine Spica, plaintiff in this case, filed a Bill of Complaint in Equity against the International La*410dies Garment Workers’ Union, (hereinafter referred to as the ILGWU) and William Boss, praying that she be reinstated to her position as business agent of Local 15, ILGWU (from which she had been dismissed), and that she be awarded damages in the sum of |50,-000. The defendants filed preliminary objections, through an appearance de bene esse, averring that the Court had no jurisdiction over the ILGWU because it Avas not engaged in business at the place where the service was made and that the person to whom the Complaint Avas handed was not an officer, employee or registered agent of ILGWU.
There are two questions before us: 1. Does service upon a local labor organization constitute service upon the international labor organization with which it is affiliated? 2. Does the ILGWU regularly conduct business within the state in such a manner as to make it amenable to personal service?
This Court has answered both these questions in the affirmative. I dissent on the following exposition of the facts and the law involved.
Buie 2157 (a) of the Buies of Civil Procedure (Pa. Stat. Ann. Tit. 12, Buie 2157) provides: “SerAdce of process upon an officer or a registered agent of an association, or upon the manager, clerk or other person for the time being in charge of any place Avhere such association regularly conducts any business or association activity shall be deemed service upon the association, provided that the person served is not a plaintiff in the action.
The Sheriff of Philadelphia County made service in this case on Abraham Bloomfield at 929 North Broad Street in Philadelphia. Is Mr. Bloomfield an officer or a registered agent of the ILGWU? The answer is not left to speculation or inference. Bloomfield testified at length on his status, and the plain*411tiff did not refute his assertions. Mr. Bloomfield was asked the following questions and he gave the subjoined answers: “Q. Mr. Bloomfield, do you hold any office in the International Ladies’ Garment Workers’ Union? A. No. Q. Are you or have you ever been designated as an agent or representative of the International? A. No, sir.... Q. Is there any individual in the Philadelphia Dress Joint Board at 929 North Broad Street who is in the pay of the International? A. No, sir. Q. Or who is an agent of the International? A. No. Q. Or who is authorized to represent the International in any way? A. No. Q. Were you ever authorized by the International to accept any papers served upon you for the International? A. No. . . . Q. Mr. Bloomfield, does the ILGWU have an office in Philadelphia? A. No, sir."*
The Majority adds up all these “No’s” and arrives at the startling total of Yes.
The building in which the Complaint was served carries across the facade the title: “International Ladies’ Garment Workers’ Union.” The door of the building bears the sign: “Philadelphia Dress Joint Board.” Was the plaintiff an employee of the Philadelphia Dress Joint Board or of the International Ladies Garment Workers’ Union? The Philadelphia Dress Joint Board is composed of representatives of seven local unions of the ILGWU and, in many ways, enjoys autonomy. The record demonstrates that Miss Spica’s difficulties were with the Philadelphia Dress Joint Board, not the ILGWU, whose offices are in New York.
In substantiation of its averment that it does not do business in Philadelphia in the sense intended by Rule 2157 of the Rules of Civil Procedure, the ILGWU *412called as witness James Lipsig, Assistant Executive Secretary of the ILGWU. His statements were not refuted by the plaintiff. In answer to the question put to him, Mr. Lipsig replied as follows: “Q. Does it have any other offices outside of the office you just mentioned? A. It does not. Under the constitution of the ILGWU, and particularly under Section 9 of Article 1, the General Office of the ILGWU shall be situated in the City of New York and may not be removed from there except by a decision of a convention, regular or special, of the ILGWU. . . . Q. Does it transact any business as an International Union in Philadelphia at all? A. It does not. Q. Does it transact such business as a Union — as a Union, does it transact such business outside of New York City? A. It does not. Q,. With reference to the Joint Board located at 925-27-29 North Broad Street, Philadelphia, does the International do any of its business at that location? A. It does not. Q. As an International, does it have any offices operating on its behalf at the Philadelphia address of the Joint Board at 925 to 29 North Broad Street. A. It does not. Q. Does it have any paid agents there? A. It does not.”
Prom all these positive “It does nots” the Majority comes to the interesting conclusion that the ILGWU does.
Mr. Bloomfield was also questioned on this same subject and he answered as follows: “Q. Did the International have anything to do with the payment of the cost of the erection of that building [the building in Philadelphia] ? A. None whatsoever. Q. Does the International in any way perform any of its duties as an International in Philadelphia? A. None whatsoever. Q. Does it have any office in Philadelphia? A. No, sir. . . . Q. And does the International function in any of those capacities in Philadelphia? A. No, sir. Q. Does the In*413ternational function as an International or do any of its business as an International in Philadelphia? A. No, sir.”
And from all these uncontradicted “None whatsoevers” and “No, sirs”, the Majority concludes that the ILGWU does do business in Philadelphia.
Instead of being guided by the testimony, the Majority, in reaching its conclusions, has followed a plausible theory which, despite its surface persuasiveness, is still only a theory. The Majority urges that the International directs the policies of its branches, which, to a certain extent is true. It points out also that the ILGWU is armed with wide-sweeping authority, which is also true. But we are confronted in this case with a condition, not a theory. If the ILGWU does not do business at 929 North Broad Street, Philadelphia, and Mr. Bloomfield is not an officer or registered agent of the ILGWU, how can service on him at the place indicated be legal service against ILGWU? The brain controls the entire body, but if a person suffers a broken ankle, the splint or cast is placed on the lower leg, not around the person’s head.
Stupendous and far-reaching as is the tent of the power of the ILGWU over the entire organization, the tent is not without vent-holes of local autonomy. Section 3(a) of Article 6 of the Constitution and By-Laws of the ILGWU reads: “Joint Boards shall have the right: To pass upon the qualifications of their own members and to discipline their members for misconduct upon conviction thereof by fine, suspension or expulsion from the body, and to declare such members disqualified to hold office or membership in the Joint Board, or any other elective or appointive position in any L.Ü. for a specified period of time.”
Section 14 of Article 8 of the Constitution reads: “No L.U. or other subordinate body shall be author*414ized to make contracts or to incur liabilities for the I.L.G.W.U., and the I.L.G.W.U. shall not be responsible upon any such contracts or liabilities unless authorized in writing by the G.E.B.”
That officers of the I.L.G.W.U. and officers of the Joint Board do not pool or intermingle their respective duties is evidenced by the fact that they take separate oaths: Section 11, Article 2, provides: “Upon installation, each officer of the I.L.G.W.U. and each officer of a J.B., a D.C. or a L.U., and each Executive Board member and each business agent of a J.B., D.O. or L.U. shall take an oath to perform the duties of his office or position ...”
The plaintiff in this case held office in the Philadelphia Dress Joint Board, not in the international office. Paragraph 8 of her complaint shows that her quarrel is with the Joint Board, not the ILGWU.
I believe that the Majority glosses over the most important feature in this case, namely, Is the Philadelphia Dress Joint Board directly responsible to Miss Spica for whatever wrong it may have accomplished against her, and is it financially able to meet any claim she may prove against it? Both these questions must be answered in the affirmative and, with that affirmation, the litigation should end. No one questions that the Joint Board has the power and resources to meet Miss Spica’s demands if they are supported with legal proof. Wrhy, then, the recourse to the ILGWU? It would almost seem that the purpose of the lawsuit is to establish some doctrine which has nothing to do with resolving the claim outlined in the complaint.
This is not the case where, unless a superior governing body, is made a party litigant, the complainant can have no substantial redress. This is not a case where, if the plaintiff is compelled to proceed against the Joint Board and she wins,'she will obtain *415an order on empty coffers or on officials holding no badge of authority. At the time of the argument before us on this appeal, counsel for the ILGWU announced in open court that the Philadelphia Dress Joint Board stands ready and is financially able to discharge any obligation imposed upon it by the Court after a hearing of Miss Spica’s case. Why, then, this necessity for a decision on the inner workings of the ILGWU?
The Court below, which held that the service was valid, saw in the ILGWU’s name spelled out in large silver letters on the building in Philadelphia, a confirmation of its decision in the ease. The Majority of this Court apparently has also been impressed by the luster of those silver symbols, and it goes on to add that the stationery of the Joint Board, which “bears the official seal of the International is headed ‘Philadelphia Dress Joint Board, International Ladies Garment Workers’ Union, American Federation of Labor.’ ” But if this legend on the letterhead is proof that the ILGWU is in business at 929 North Broad Street, Philadelphia, then, by the same token, the American Federation of Labor, is in business at the same place. However, it would be absurd to assume that the American Federation of Labor could be made party to a lawsuit by service on any official at the building with the silver letters.
While the outer dress of a building can, in the absence of more substantial inner garments and identifying features, offer a clue as to the name of the occupant, it is by no means conclusive proof of ownership. Here again the Majority followed a theory, instead of the testimony in the case. It was testified, and not denied, that the building at 929 North Broad Street, Philadelphia, is owned by the Philadelphia Dress Joint Board and that the ILGWU contributed *416in no way to its purchase or erection. Mr. Bloomfield, as already indicated, testified at length in this connection.
But the Majority ignores the highway paved with substantial evidence and takes up the side road of theory which leads to a destination far removed from a logical solution of the case. Still on this subsidiary road of theory, the Majority argues: “Nor can there be any question as to the opportunity of the defendant International to be heard in our courts. We are aware of no bar to its appearance before a court in this State. The distances involved are not great. And its appearance de bene esse, and at the depositions and hearings in the court below, convince us that it has sufficient opportunity to be heard.”
But with this kind of argument, the Majority descends Avith a resounding hammer on the anvil of irrelevancy. Who questions that the International may be heard in our Courts? Who suggests that there could be a bar to its appearance before a Court in this State? That is not the issue. The issue is whether the ILGWU should be compelled to appear when it is not a defendant, and when it is already clear that the plaintiff has an adequate remedy against those immediate responsible.
The Majority says that “the distances involved are not great.” This is not only an irrelevancy but a patronizing irrelevancy. Is a defendant obliged to an-SAver merely because of proximity, regardless of legal answerability? If propinquity is the test of responsibility, then one could always sue the Pennsylvania Railroad, regardless of agency, tort, or jurisdiction.
Even so, distances are not always so inconsequential as the Majority assumes them to be in this case. The ILGWU is an international organization. Would the New York office be required to ansAver lawsuits in *417Labrador and travel to that Arctic region on tbe supposition that the distances are not great? Would it be compelled to travel to California, because it would be assumed that tbe distances are not great?
Nor is it proper and just for tbe Majority to say that because tbe ILGWU has appeared de bene esse, it should be compelled to answer to tbe merits. Appearance de bene esse is tbe specific method open to a defendant to object to an ostensible Court jurisdiction, without admitting it. If tbe ILGWU bad not replied at all, its silence could be interpreted as an admission of jurisdiction. In tbe case of Pellegrini v. Roux Distributing Co., Inc., 170 Pa. Superior Ct. 68, where tbe defendant bad objected to the jurisdiction of tbe Court but tbe lower Court held that since tbe defendant’s insurance company had requested an examination of tbe plaintiff (in a personal injuries action) prior to tbe entry of suit, it bad thus admitted tbe Court’s jurisdiction, the Superior Court reversed tbe order and said: “The conduct of its insurance company did not amount to a general appearance of Roux Co. . . .”
By appearing de bene esse a defendant is not in Court at all. In tbe case of Everett v. Niagara Ins. Co., 142 Pa. 322, 330, the defendant made a special appearance and then moved for judgment of nonsuit against tbe plaintiff, which motion was granted. Later tbe lower Court struck off the nonsuit, and this Court affirmed the action, saying: “The special ground assigned in the opinion of tbe learned judge below is that, tbe service having been set aside, and tbe defendant having appeared de bene esse only, be was not in court, and bad no standing to take any such step in the cause. Tbe entry of tbe nonsuit was therefore no more than any unauthorized entry on the record by a stranger. This view of the extent of an appearance de bene esse is sustained by tbe general understanding *418and practice of the profession, and by the authorities as far as they appear to have passed upon the subject.”
In Farmers Trust Co. v. Alexander, 334 Pa. 434, we held that the function of an appearance de bene esse is to show that the person so appearing refuses to submit to the jurisdiction of the court unless it is finally determined by the court that he has forever waived his right to question the court’s jurisdiction over his person. Of course, the ILGWTJ here not only did not waive its right to question the Court’s jurisdiction, but contested it from the beginning and still contests it.
The Majority Opinion points to the case of Grand Lodge of the Brotherhood of Railway and Steamship Clerks v. Girard Lodge, 384 Pa. 248, in assumed support of its position. A reading of the very excerpt quoted by the Majority will show that the ratio decidendi in the Grand Lodge case is entirely different from the one in the case at bar. There, as the Majority has quoted, we said: “A union local has no more power than that assigned to it by the parent body of which it is a part . . . In a labor union the central body is the custodian of the reservoir of power which it channels into the locals in such manner and according to such methods as will best serve the entire organization. That power may be shut off when it is abused by a local (under the constitution and laws which it has agreed to obey) and especially when that abuse may jeopardize the standing, prestige and efficacy of the central body.”
There is no assertion that in the case at bar any local has abused its power. It is not averred that a local union is seeking to exercise more power than that assigned to it. The issue here is whether a parent organization is responsible for the acts of a Board (made up of several locals) acting independently of the International.
*419If the theory of the Majority be carried to its logical conclusion it would mean that the American Legion headquarters in Indianapolis, Indiana, would be responsible for the dismissal of a typist (whom it did not know and with whom it had had no contact) at one of its posts in distant Albuquerque, New Mexico. It would mean that all large fraternal organizations, such as the Moose and Elks, would be responsible for every localized contact entered into by distant individual lodges.
I believe that the decision in this ease goes far beyond what is required under the pleadings and the evidence, I am satisfied that the Majority’s Opinion says much that is right but in a wrong connection, I fear that the Court here is laying down a precedent which may complicate and retard the adjudication of just complaints of employees and contractees within localized territories, and it is clear to me that this decision sets up a novel and intricate procedure for the disposition of the plaintiff’s claim when an adequate and appropriate one already exists.
For all of these reasons I dissent.
Mr. Justice Cohbn dissents.

 Italics throughout, mine.